ORDER

PER CURIAM.
Kevin McKinney (Movant) appeals the judgment of the Circuit Court of St. Louis County dismissing his Rule 24.035 motion for post-conviction relief and denying his request for an evidentiary hearing. Mov-ant asserts that the motion court clearly erred in dismissing his claims on the grounds that his motion was: (1) untimely, and (2) not cognizable because he had not been delivered to the Missouri Department of Corrections (DOC).
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).